Case 2:19-cv-00479-RGD-LRL Document 15 Filed 08/12/20 Page 1 of 2 PagelD# 327

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
BRANDON WAYNE THOMAS, #1486444,
Petitioner,

v. CIVIL ACTION NO. 2:19¢v479

HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

Respondent.
FINAL ORDER

Before the Court is a petition for a writ of habeas corpus, ECF No. 1, filed pursuant to 28
U.S.C. § 2254, and the Respondent’s motion to dismiss. ECF No. 8. On December 5, 2014,
following a jury trial, Petitioner was convicted of first-degree murder and use of a firearm in the
commission of a felony in the Circuit Court for County of Chesterfield (‘the Trial Court”). ECF
No. 1 at 1. Petitioner was sentenced to forty-three years imprisonment. Jd. In his petition, the
pro se Petitioner challenges the constitutionality of this conviction.

The matter was referred for disposition to a United States Magistrate Judge pursuant to
28 U.S.C. §§ 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and
the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate
Judges. In a Report and Recommendation entered on June 30, 2020 (ECF No. 14), the
Magistrate Judge recommended the motion to dismiss be granted, and the petition be denied and
dismissed with prejudice. The parties were advised of their right to file written objections to the
Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with

the Court.
Case 2:19-cv-00479-RGD-LRL Document 15 Filed 08/12/20 Page 2 of 2 PagelD# 328

Having reviewed the record and having heard no objection, the Court agrees with the
Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and
APPROVES the Report and Recommendation, ECF No. 14, in its entirety as the Court’s own
opinion. Accordingly, the Respondent’s motion to dismiss, ECF No. 8, is GRANTED, and the
Petition, ECF No. 1, is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED
that judgment be entered in favor of the Respondent.

The Petitioner is hereby notified that he may appeal from the judgment entered pursuant
to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter
E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty
(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a
substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and
Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of
appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003).

The Clerk is DIRECTED to forward a copy of this Order to Petitioner and to counsel for
Respondent.

It is so ORDERED.

aid

Pe p—-_-
RobRabert|GoDoumar
SUHHEU Sites Dims Aisudgetudee

Norfolk, Virginia

Date: Aye 2? 2O
